Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 7-8, 11-12, 14-15 and 17-19 are allowed.
Independent claims 7, 17, 18 and 19 are generally directed to providing relevant information by a base station in order to properly transmit uplink channels by a terminal.  The independent claims were amended to further define the claimed invention and overcome the previously-applied prior art references.  Specifically, independent claims 7 and 17, being the terminal embodiment, were similarly amended to show: “…receiving a first information indicating a number of slots of a physical uplink control channel (PUCCH) and a second information indicating a PUCCH resource; and using a sequence for the PUCCH, wherein when the number of the slots is larger than one, and when an enabling of an intra-slot frequency hopping, a starting physical resource block (PRB) which is a first PRB in a first hop, and a second hop PRB which is a first PRB in a second hop are configured for the PUCCH resource, even when the second hop PRB and the starting PRB are located at a same position in the frequency direction, the sequence varies depending on a slot in which the sequence is used and whether the sequence is used in the first hop or the second hop, and 42718733Application No. 16/969,084Docket No.: 17786-973001 wherein even when the second hop PRB and the starting PRB are located at a same position in the frequency direction, the terminal determines a position of a demodulation reference signal for a PUCCH format, allocated to four symbols and used for transmission of uplink control information (UCI) of more than two bits, according to whether or not the enabling of the frequency hopping is configured for the PUCCH resource.”  On the other hand, independent 18, being the base station embodiment, was amended to show: “…a transmitter that transmits a first information indicating [[the]] a number of slots of a physical uplink control channel (PUCCH) and a second information indicating a PUCCH resource; and a receiver that receives the PUCCH using a sequence, wherein when the number of the slots is larger than one, and when an enabling of an intra-slot frequency hopping, a starting physical resource block (PRB) which is a first PRB in a first hop, and a second hop PRB which is a first PRB in a second hop are configured for the PUCCH resource, even when the second hop PRB and the starting PRB are located at a same position in the frequency direction, the sequence varies depending on a slot in which the sequence is used and whether the sequence is used in the first hop or the second hop, and wherein even when the second hop PRB and the starting PRB are located at a same position in the frequency direction, the receiver receives a demodulation reference signal for a PUCCH format, allocated to four symbols and used for transmission of uplink control information (UCI) of more than two bits, in a position that is determined according to whether or not the enabling of the frequency hopping is configured for the PUCCH resource.  Finally, independent claim 19 being the system embodiment, is amended similarly to include the same subject matter as shown above.

The amendments further limit the scope of the claimed invention and with the amendments presented, there is no teaching, suggestion, or motivation for combination in the prior art(s) as cited to show the claimed subject matter as detailed in the independent claims.  Examiner submits that the limitations entered into the independent claims are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.  

Previously-cited Myung et al. (US 2019/0261356) and Yin et al. (US 2019/0052421) taken individually or in combination, does not anticipate nor render obvious the claimed invention detailed above, in combination with the remaining claimed limitations.

An updated search has been performed and no prior art of record has been found that anticipates or render obvious the claimed invention as specifically presented in the independent claims.  

Thus, for the reasons indicated above, the claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10601566 B2 - relates to multiple slot long physical uplink control channel (PUCCH) design for 5th generation (5G) new radio (NR).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413